DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Keith Jarosik (reg# 47,683) on 11/12/2021. Please see attached interview summary for details.
The application has been amended as follows:
In claim 1, fourth line from bottom “radical direction” has been changed to – radial direction--.
In claim 14, third line from bottom “radical direction” has been changed to – radial direction--.
In the specification to the term “radical” has also been replaced with radial.

Allowable Subject Matter
Claims 1-20 are allowed.
In claims 1 and 14, Maute et al. (US 2011/0012446) discloses an angle grinder (10, Fig 2, para 24), comprising: a housing (112); an output shaft (24) at least partially extending out of the housing (112); and a motor (16,110) configured to drive the output shaft; wherein the motor comprises: a stator assembly (110); a rotor assembly (16) comprising a motor shaft (18) configured to rotate about a first axis for driving the output shaft (24); a commutator (106) connected to the motor shaft; and a carbon brush (122,124, para 31) in contact with the commutator.
However, neither Maute et al. nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “wherein the contact portion and the bonding portion are arranged at intervals in a radial direction perpendicular to the first axis; a difference between a length of the contact portion along a direction parallel to the first axis and a length of the bonding portion in a direction parallel to the first axis is greater than or equal to 0 mm and less than 2 mm”. 
	 Claims 2-20 are allowable based on their virtue of depending on claims 1 and 14 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834